NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BESSIE LEE-FREITAS PREGANA;                     No.    15-15906
BRIAN JOSEPH PREGANA, Sr.,
                                                D.C. No. 1:14-cv-00226-DKW-
                Plaintiffs-Appellants,          KSC

 v.
                                                MEMORANDUM*
CITIMORTGAGE INC.; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Bessie Lee-Freitas Pregana and Brian Joseph Pregana, Sr., appeal pro se

from the district court’s summary judgment in their action alleging federal claims

arising from the foreclosure of their home. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Oskoui v. J.P. Morgan Chase Bank, N.A., 851 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
851, 853 (9th Cir. 2017). We affirm.

      The district court properly granted summary judgment on the Preganas’

claims challenging defendant CitiMortgage, Inc.’s standing to foreclose and

alleging fraud because the Preganas failed to raise a genuine dispute of material

fact as to whether CitiMortgage, Inc. did not hold the note. See Haw. Rev. Stat.

§ 490:3-301 (holder of the instrument is entitled to enforce the instrument even if

the person is not the owner of the instrument).

      The district court properly granted summary judgment on the Preganas’ Fair

Debt Collection Practices Act (“FDCPA”) claim because the Preganas failed to

raise a genuine dispute of material facts as to whether defendants are considered

debt collectors under the FDCPA. See 15 U.S.C. § 1692a(6)(F)(iii) (excluding

from the definition of debt collector a party seeking to collect any debt owed where

the debt concerned was not in default at the time it was acquired); Schlegel v. Wells

Fargo Bank, N.A., 720 F.3d 1204, 1208 (9th Cir. 2013) (plaintiff “must plead

factual content that allows the court to draw the reasonable inference that [the

defendant] is a debt collector” (citation internal quotation marks omitted)); cf. De

Dios v. Int’l Realty & Invs., 641 F.3d 1071, 1074-75 & n.3 (9th Cir. 2011)

(property manager responsible for collecting rent was not a debt collector under the

FDCPA where that responsibility existed before rent was payable).

      The district court properly granted summary judgment on the Preganas’


                                          2                                    15-15906
Truth in Lending Act (“TILA”) claim because the one-year statute of limitations

had expired, and there was no basis for equitable tolling. See 15 U.S.C. § 1640(e)

(statute of limitations); Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

1034, 1045-46 (9th Cir. 2011) (equitable tolling for TILA appropriate when party

is “unable to obtain vital information bearing on the existence of the claim”).

      The district court did not abuse its discretion in denying the Preganas’

request for sanctions because Citimortgage, Inc.’s attorney did not engage in

conduct that demonstrated bad faith. See Lahiri v. Universal Music & Video

Distribution Corp., 606 F.3d 1216, 1218-19 (9th Cir. 2010) (setting forth standard

of review and noting that sanctions imposed under the district court’s inherent

authority requires a bad faith finding).

      The district court did not abuse its discretion in denying the Preganas’

request for a continuance under Fed. R. Civ. P. 56(d) because the Preganas failed

to identify the specific facts that they hoped to elicit from further discovery, or to

show that the facts they sought were essential to oppose summary judgment. See

Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822,

827 (9th Cir. 2008) (requirements for a continuance on a motion for summary

judgment); Tatum v. City & County of San Francisco, 441 F.3d 1090, 1100 (9th

Cir. 2006) (setting forth standard of review).

      We do not consider matters not specifically and distinctly raised and argued


                                           3                                     15-15906
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The Preganas’ request for judicial notice, set forth in their opening brief, is

denied.

      AFFIRMED.




                                          4                                     15-15906